Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 13-26 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a plurality of beam-forming integrated circuits in communication with the beam- forming elements, each beam-forming integrated circuit having a corresponding register bank comprising a plurality of addressable and programmable register sets, each beam-forming integrated circuit having a serial data port for receiving serial messages that manage data in the register bank, each beam-forming integrated circuit having a parallel mode data port in communication with the signal distribution system for receiving broadcast messages having register address information that manage the data in the register bank, the broadcast messages received in parallel with the other beam-forming integrated circuits among the plurality of beam-forming integrated circuits via the signal distribution system, wherein the plurality of beam-forming integrated circuits includes a first beam- forming integrated circuit and a second beam-forming integrated circuit, the serial data port of the first beam integrated circuit including a first serial data input and a first serial data output, the serial data port of the 
Claims 2-11, 13-26 depend from claim 1 and are included in the allowable subject matter.

Madsen et al. (US 2018/0062274), Basehgi et al. (US 5027126), Shigeeda et al. (US 2005/0083797) and Shih (US 20170070258) are all cited as teaching some elements of the claimed invention including a phased array, a plurality of antenna elements, a plurality of register units, as well as, a plurality of beam-forming integrated circuits therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWAT M SALIH/Primary Examiner, Art Unit 2845